Form 51-102F3 Material Change Report Item 1 Name and Address of Company Canplats Resources Corporation (the “Company”) #1510 – 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change January 19, 2009 Item 3 News Release The news release dated January 19, 2009 was disseminated through Marketwire’s Canadian Timely Disclosure Network. Item 4 Summary of Material Change The Company announced the results of 18 column leach tests from the Represa Zone at its 100% owned Camino Rojo project located in the State of Zacatecas, Mexico.These test results indicate that near-surface oxide mineralization at the Represa Zone is amenable to simple and cost effective heap leach processing methods. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated January 19, 2009. 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer R.E. Gordon Davis, Chairman and CEO 604.683.8218 Item 9 Date of Report Dated at Vancouver, BC, this 19th day of January, 2009. NEWS RELEASE January 19, 2009 TSX Venture Symbol: CPQ Positive Initial Metallurgical Results From Camino Rojo Project Vancouver, B.C. - Canplats Resources Corporation (TSX Venture: CPQ) is pleased to announce the results of 18 column leach tests from the Represa Zone at its 100% owned Camino Rojo project located in the State of Zacatecas, Mexico.These test results indicate that near-surface oxide mineralization at the Represa Zone is amenable to simple and cost effective heap leach processing methods. Highlights of the column leach tests indicate: · Gold recoveries are relatively insensitive to crush size and average 76% for oxide mineralization at a comparatively coarse 3/4 inch feed size · Gold recoveries of up to 62% from transitional oxide/sulphide mineralization; and · Moderate cyanide and lime consumption The column tests were completed by SGS Minerals Services in Durango Mexico, a subsidiary of SGS Lakefield Research Laboratory.Column tests were conducted over a 95 day period using samples from large diameter drill core crushed to feed sizes varying from 1 1/2 inches to
